Opinion issued February 11, 2020




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-19-00224-CR
                             NO. 01-19-00225-CR
                          ———————————
                        RAFER SOWELL, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 179th District Court
                           Harris County, Texas
                 Trial Court Case Nos. 1561467 and 1599285


                         MEMORANDUM OPINION

      Appellant, Rafer Sowell, pleaded guilty to two counts of the felony offense

of aggravated robbery with a deadly weapon. TEX. PENAL CODE § 29.03(a), (b). He

was sentenced for each to confinement of 10 years and one day in the Texas
Department of Criminal Justice, with the sentences to run concurrently. Appellant

timely filed a notice of appeal for each.

      Appellant’s appointed counsel has filed a motion to withdraw, along with a

brief stating that the record presents no reversible error in either case and the

appeals are without merit and are frivolous. See Anders v. California, 386 U.S.
738 (1967).    Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812

(Tex. Crim. App. 1978). Counsel indicates that she has thoroughly reviewed the

record and is unable to advance any grounds of error that warrant reversal in either

case. See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex.

App.—Houston [1st Dist.] 2006, no pet.). Appellant did not file a response.

      We have independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeals are frivolous.         See Anders, 386 U.S. at 744

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing


                                            2
court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgments of the trial court and grant counsel’s motion to

withdraw.1 Attorney Sharon Slopis must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3